The judgment under review in this case should be affirmed, for the reasons expressed in the opinion of Chief Justice Brogan.
The occurrence of a compensable accident was admitted. The Supreme Court found as a fact that the contract of employment was entered into in the State of New Jersey, although the work was performed and the accident occurred in the State of Pennsylvania. This finding is supported by Rounsaville v. Central RailroadCo., 87 N.J.L. 371; 94 Atl. Rep. 392; Steinmetz v. Snead Co., 123 N.J.L. 138; 8 Atl. Rep. (2d) 126; 123 N.J.L. 497; 9 Atl. Rep. (2d) 801; affirmed, 124 N.J.L. 450; 12Atl. Rep. (2d) 678; affirmed, 85 L.Ed. 383;311 U.S. 605. This court will not disturb findings of fact by the Supreme Court, when, as in this case, there is testimony to support such findings.
The judgment is affirmed.
For affirmance — THE CHANCELLOR, PARKER, BODINE, DONGES, PORTER, COLIE, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, DILL, JJ. 12.
For reversal — None. *Page 160